       Case 18-13585-mdc           Doc 34    Filed 11/26/18 Entered 11/26/18 10:08:52     Desc Main
                                             Document     Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Chad Williams
       Bankruptcy No. 18-13585MDC
       Adversary No.
       Chapter        13
                                                             Date: November 26, 2018

To:             Brad Sadek, Esq.




                                     NOTICE OF INACCURATE FILING

                Re: Certificate of Service (attachment to docket #33)

The above pleading was filed in this office on 11/21/18. Please be advised that the following document(s)
filed contains a deficiency as set forth below:


                ()         Debtor's name does not match case number listed
                ()         Debtor's name and/or case number (is) are missing
                ()         Wrong PDF document attached
                ()         PDF document not legible
                ()         Notice of Motion/Objection
                (x)        Electronic Signature missing
                ()         Other


In order for this matter to proceed, please submit the above noted correction within fourteen (14) days
from the date of this notice. All replies with appropriate corrections should be submitted to the e-mail
address of qc@paeb.uscourts.gov . Otherwise, the matter will be referred to the Court.


                                                                    Timothy B. McGrath
                                                                    Clerk


                                                                    By: Randi Janoff
                                                                    Deputy Clerk


CM-ECF 14 day notice.frm
4/30/04
